IN THE UNITED STATES COURT OF APPEALS

                        FOR THE FIFTH CIRCUIT

                        _____________________

                             No. 99-30618
                        _____________________


In The Matter Of: ROBERT LEO HACKETT

                      Debtor


-------------------------

ROBERT LEO HACKETT

                      Appellant

   v.

UNITED STATES FIDELITY & GUARANTY COMPANY, INC.; DAVID OESTREICHER;
JANICE CHENIER TAYLOR

                      Appellees

_________________________________________________________________

           Appeal from the United States District Court
               for the Eastern District of Louisiana
                            (98-CV-3819)
_________________________________________________________________
                          August 31, 2000

Before KING, Chief Judge, and PARKER, Circuit Judge, and KAZEN*,
District Judge.

PER CURIAM:**

     Robert   L.   Hackett   appeals   the   district   court’s   judgment

affirming the order of the bankruptcy court dismissing his Chapter

     *
      District Judge of the Southern District of Texas, sitting by
designation.
     ** Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
11 case.

      The record reflects that Hackett filed a Chapter 13 case in

October 1997.     Two motions for relief from stay were filed, one of

which was granted.        The second creditor, Schwegmann Bank & Trust

Company, filed a § 362 motion for relief from the automatic stay in

January 1998, but resolution of the matter was delayed due to

uncertainty whether Hackett’s case would proceed.                Schwegmann

renewed its motion in April 1998.           Faced with an attempt by the

United States Trustee to dismiss his case for ongoing nonobservance

of Chapter 13 deadlines, Hackett voluntarily dismissed that case -

on the morning of the hearing date set for Schwegmann’s motion.

The dismissal mooted Schwegmann’s § 362 proceeding.

      Three days later, Hackett sought relief under Chapter 11 of

the Bankruptcy Code in a new case.            The United States Trustee

successfully moved to dismiss pursuant to 11 U.S.C. § 109(g)(2).

Hackett appealed the dismissal to the district court which affirmed

and filed a thoughtful opinion in support of its judgment.

      On appeal, Hackett has favored us with a four-paragraph brief,

which   asserts    that    he   “followed   the   advice   of   counsel”   in

voluntarily dismissing his Chapter 13 case and refiling in Chapter

ll.   He provides no record cites and no argument in support of that

assertion.   As appellee United States Fidelity & Guaranty Company

correctly points out, that is insufficient to preserve the issue

and it is waived.    Hackett also attempts to raise the issue whether

§ 109(g)(2) should be strictly enforced or whether, instead, it
should read in appropriate circumstances to include a good faith

exception.   See In re Ulmer, 19 F.3d 234 (5th Cir. 1994).   Whatever

may be the answer to that question, it is clear that Hackett would

not qualify for such an exception however it might be configured.

     The judgment of the district court is AFFIRMED.    Costs shall

be borne by Hackett.